Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-7, 10-13 are allowed (claims 2, 3, 8 and 9 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
	“converting the distributed dataset corresponding to the data required by the distributed computing task into the field-type distributed dataset based on the field, a given element in the field-type distributed dataset containing a plurality of key-value pairs, the key of each of the plurality of key-value pairs being the field, and the value of each of the plurality of key-value pairs being the data corresponding to the field in the distributed dataset, wherein the plurality of key-value pairs comprised in the given element comprises first key-value pairs, and a second key-value pair, wherein first keys of the first key-value pairs are identical, first values of the first key-value pairs are different, and a second key of the second key-value pair is different from the first key; 
forming new elements by combining the first key-value pairs with the second key- value pair respectively, and using the new elements as elements of a field-type distributed dataset, wherein each of the new elements consists of the second key-value pair and one respective first key-value pair”.
The closest prior art, Massari et al (US 2016/0371355 A1), discloses similar features of generating input parameters in a form of key-value pairs (par. 0106, fig. 6c). However, Massari et al do not explicitly teach:
“converting the distributed dataset corresponding to the data required by the distributed computing task into the field-type distributed dataset based on the field, a given element in the field-type distributed dataset containing a plurality of key-value pairs, the key of each of the plurality of key-value pairs being the field, and the value of each of the plurality of key-value pairs being the data corresponding to the field in the distributed dataset, wherein the plurality of key-value pairs comprised in the given element comprises first key-value pairs, and a second key-value pair, wherein first keys of the first key-value pairs are identical, first values of the first key-value pairs are different, and a second key of the second key-value pair is different from the first key; 
forming new elements by combining the first key-value pairs with the second key- value pair respectively, and using the new elements as elements of a field-type distributed dataset, wherein each of the new elements consists of the second key-value pair and one respective first key-value pair”.
Another close prior art, Hendry (US 2013/0198159 A1), discloses similar features of generating input parameters from a query operator. However, Hendry does not explicitly teach:
“converting the distributed dataset corresponding to the data required by the distributed computing task into the field-type distributed dataset based on the field, a given element in the field-type distributed dataset containing a plurality of key-value pairs, the key of each of the plurality of key-value pairs being the field, and the value of each of the plurality of key-value pairs being the data corresponding to the field in the distributed dataset, wherein the plurality of key-value pairs comprised in the given element comprises first key-value pairs, and a second key-value pair, wherein first keys of the first key-value pairs are identical, first values of the first key-value pairs are different, and a second key of the second key-value pair is different from the first key; 
forming new elements by combining the first key-value pairs with the second key- value pair respectively, and using the new elements as elements of a field-type distributed dataset, wherein each of the new elements consists of the second key-value pair and one respective first key-value pair”. 

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
“converting the distributed dataset corresponding to the data required by the distributed computing task into the field-type distributed dataset based on the field, a given element in the field-type distributed dataset containing a plurality of key-value pairs, the key of each of the plurality of key-value pairs being the field, and the value of each of the plurality of key-value pairs being the data corresponding to the field in the distributed dataset, wherein the plurality of key-value pairs comprised in the given element comprises first key-value pairs, and a second key-value pair, wherein first keys of the first key-value pairs are identical, first values of the first key-value pairs are different, and a second key of the second key-value pair is different from the first key; 
forming new elements by combining the first key-value pairs with the second key- value pair respectively, and using the new elements as elements of a field-type distributed dataset, wherein each of the new elements consists of the second key-value pair and one respective first key-value pair”. Therefore a Prima Facie Case of Obviousness cannot be established.

Claims 7 and 13 are allowed for similar reason as claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/LOC TRAN/
Primary Examiner, Art Unit 2165